MEMORANDUM OPINION


No. 04-07-00262-CR

Dora BADILLO,
Appellant

v.

The STATE of Texas,
Appellee

From the 399th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CR-9224A
Honorable Juanita A. Vasquez-Gardner, Judge Presiding

PER CURIAM

Sitting: 	Phylis J. Speedlin, Justice
	Rebecca Simmons, Justice
	Steven C. Hilbig, Justice

Delivered and Filed:  June 27, 2007 

DISMISSED 

	Appellant has filed a motion to dismiss this appeal.  Both appellant and her attorney have
personally signed the motion.  Accordingly, the motion is granted and this appeal is dismissed.  See
Tex. R. App. P. 42.2(a).  As per the appellant's request, the mandate shall issue immediately.  See
Tex. R. App. P. 18.1(c).  
								PER CURIAM
DO NOT PUBLISH